Name: Commission Regulation (EEC) No 3707/84 of 28 December 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12. 84 No L 341 /47Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3707/84 of 28 December 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3589/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a "common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 3589/84 Q, as amended by Regulation (EEC) No 3652/84 (8) ; Whereas , for the period 19 to 25 December 1984, for certain currencies :  for the current month, the difference referred to in Article 2 . ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 208, 3 . 8 . 1984, p . 1 . (3) OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 90, 1 . 4. 1984, p . 1 . O OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 143 , 30 . 5 . 1984, p . 4. O OJ No L 332, 20 . 12 . 1984, p . 63 . H OJ No L 335, 22. 12 . 1984, p . 68 . No L 341 /48 Official Journal of the European Communities 29 . 12. 84 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 15,329 15,287 15,407 16,194 10,849 10,849 2. Final aids Seeds harvested and processed in :  Federal Republic of Germany (DM) 38,91 38,84 39,19 41,27 28,92 29,70  Netherlands (Fl) 43,84 43,77 44,12 46,45 32,53 33,32  BLEU (Bfrs/Lfrs) 711,45 709,50 715,07 750,21 501,93 490,04  France (FF) 97,10 96,68 ' 96,87 101,36 63,15 63,16  Denmark (Dkr) 128,99 128,64 129,65 136,27 91,29 90,45  Ireland ( £ Irl) 11,498 11,467 11,551 12,078 8,058 7,523  United Kingdom ( £) 8,765 8,727 8,793 9,286 5,868 5,868  Italy (Lit) 21 951 21 887 21 790 22 663 14 929 1 3 997  Greece (Dr) 1 228,17 1 221,78 1 230,79 1 303,27 794,70 794,70 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 18,909 20,024 20,639 21,803 21,803 2. Final aids l Seeds harvested and processed in : \  Federal Republic of Germany (DM) 51,09 53,68 55,18 58,04 58,04  Netherlands (Fl) 57,57 60,48 62,13 65,34 65,34  BLEU (Bfrs/Lfrs) 940,72 991,71 1 020,25 1 070,95 1 070,95  France (FF) 129,63 137,29 140,90 147,80 147,80  Denmark (Dkr) 170,56 179,81 184,98 194,46 194,46  Ireland ( £ Irl) 15,204 16,028 16,483 17,255 17,255  United Kingdom ( £) 11,699 12,389 12,769 13,489 13,489  Italy (Lit) 28 842 30 413 30 981 32 316 32316  Greece (Dr) 1 648,20 1 749,90 1 805,58 1 912,73 1 912,73 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,228520 2,222320 2,216030 2,210420 2,210420 2,191780 Fl 2,516920 2,509960 2,503520 2,497580 2,497580 2,479600 Bfrs/Lfrs 44,711000 44,781100 44,852000 44,910700 44,910700 45,078200 FF 6,829780 6,841180 6,851540 6,861420 6,861420 6,903590 Dkr 7,980630 7,998750 8,017640 8,032640 8,032640 8,080280 £ Irl 0,713869 0,717550 0,721297 0,724393 0,724393 0,732510 £ 0,612795 0,613181 0,613854 0,614430 0,614430 0,616108 Lit 1 369,69 1 376,50 1 382,78 1 388,72 1 388,72 1 406,97 Dr 91,231100 91,282800 91,351100 91,413500 91,413500 91,662700